Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:19-CV-24122

 HERIBERTO PUIG ORTEGA,

         Plaintiff,

 vs.

 TRANS FLORIDA DEVELOPMENT CORP. and
 AQUILINO MELO,

       Defendants.
 ______________________________/

                                             COMPLAINT

         Plaintiff, Heriberto Puig Ortega, sues Defendants, Trans Florida Development Corp. and

 Aquilino Melo, based on the following good cause:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Heriberto Puig Ortega, was and is a resident of Miami-Dade

 County, Florida, at all times material, and he is sui juris.

         2.      Plaintiff was a non-exempt employee of Defendants.

         3.      Plaintiff consents to join in this lawsuit.

         4.      Defendant, Trans Florida Development Corp., is a sui juris Florida for-

 profit corporation with its principal place of business and registered agent in this District and it

 conducts its for-profit business in Miami-Dade County.

         5.      Defendant, Aquilino Melo, was at all material times a resident of this District;

 he was and is a manager, owner, officer, director, and/or operator of the corporate Defendant

 for the relevant time period. He ran its day-to-day operations and was partially or totally

                                                     1


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 9



 responsible for paying Plaintiff’s wages.

         6.      Defendants were direct employers, joint employers and co-employers for purposes

 of the FLSA, as that term “employer” is defined by 29 U.S.C. §203 (d).

         7.      All Defendants employed the Plaintiff.

         8.      This Court has jurisdiction over the subject matter of this action pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

 related state law claim(s).

         9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of business

 in this District, and because most if not all of the operational decisions were made in this District,

 while Plaintiff worked in Miami-Dade County, where payment was to be received.

                                         Background Facts

         10.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendant’s business an enterprise covered

 under the Fair Labor Standards Act.

         11.     Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of construction, debris hauling, and related services which, traditionally,

 cannot be performed without using goods, materials, supplies, and equipment that have all

 moved through interstate commerce.

         12.     Defendants engage in interstate commerce in the course of their submission of

 billings and receipt of payment involving out-of-state payors.



                                                   2


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 9



         13.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

         14.     Plaintiff worked for Defendants from July 25, 2018 through and including

 October __, 2019.

         15.     Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants.

         16.     Plaintiff worked for Defendants as a “driver” who hauled sand, limerock, and

 other sediment from one or more locations in South Florida to one or more other locations

 within South Florida, making his travel entirely within the State of Florida.

         17.     During this time, Plaintiff regularly and routinely utilized vehicles, cellular

 telephones, fuel, oil, and other goods and supplies that moved through interstate commerce.

         18.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment, such records are in Defendants’ exclusive custody.

         19.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         20.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.



                          COUNT I – FLSA OVERTIME VIOLATION

       Plaintiff reincorporates and re-alleges all preceding paragraphs as though set forth fully

 herein and further alleges as follows:

         21.     Plaintiff and Defendants agreed to pay Plaintiff an hourly rate of $12.50/hour.
                                                  3


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 9



        22.     Plaintiff regularly arrived at around 5:30 a.m. at Defendants’ yard to perform a

 required pre-trip safety inspection of the vehicle he was going to drive.

        23.     Plaintiff would then perform this pre-trip inspection for approximately 20 to 30

 minutes before leaving Defendants’ yard at 6:00 a.m.

        24.     Defendants did not pay Plaintiff for the time he worked prior to leaving their yard.

        25.     Defendants also deducted 30 minutes for a lunch/meal break for each day that

 Plaintiff worked, even though he was not relieved of all work duties during this automatically

 deducted meal break.

        26.     Plaintiff routinely worked in excess of 40 hours per week without receipt of

 overtime pay at a rate of one and one-half times his regular rate of pay for all hours worked

 beyond 40 in a workweek.

        27.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half of his regular hourly rate of pay per hour for all hours worked over 40 hours in a

 given workweek.

        28.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 one and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period.

        29.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendant were not required to pay him overtime, and/or Defendants concocted a scheme

 pursuant to which they deprived Plaintiff of the overtime pay earned.

        30.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours
                                                  4


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 9



 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Heriberto Puig Ortega, demands the entry of a judgment in his

 favor and against Defendants, Trans Florida Development Corp., Aquilino Melo and Manuel

 Melo, jointly and severally, after trial by jury and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b) – or interest on the unpaid wages if no liquidated damages are

                         awarded;

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.

       COUNT II – RETALIATORY DISCHARGE IN VIOLATION OF THE FLSA

         Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

 herein and further alleges as follows:

         31.     Plaintiff had an exemplary employment history with Defendants.
                                                    5


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 9



         32.     Plaintiff then objected and/or complained to Defendants about their failure to

 pay him overtime pay calculated at one and one-half times his regular rate of pay for all of the

 hours that he was working beyond 40 hours in a workweek.

         33.     Plaintiff last objected and/or complained to Defendants on September 26, 2019.

         34.     Within the ensuing week, Defendants retaliated against Plaintiff by terminated his

 employment as a result of his objection(s)/complaint(s) about not being paid overtime wages for

 all of the overtime that he worked.

         35.     Section 215(a)(3) of 29 U.S.C. makes it unlawful for an employer to retaliate

 against an employee who seeks to enforce her rights under the FLSA.

         36.     Defendants violated 29 U.S.C. §215(a)(3) of the FLSA and showed reckless

 disregard for the provisions of the FLSA concerning retaliation by taking adverse actions against

 Plaintiff because he objected/complained about not receiving overtime pay for all of the

 overtime hours that he worked.

         37.     Plaintiff suffered the loss of his job, his income, his identity, and suffered

 emotionally losses as a direct and proximate result of Defendants’ retaliatory conduct.

         WHEREFORE Plaintiff, Heriberto Puig Ortega, demands the entry of a judgment in his

 favor and against Defendants, Trans Florida Development Corp., Aquilino Melo and Manuel

 Melo, jointly and severally, after trial by jury and as follows:

                 a.      That Plaintiff recover compensatory damages for compensatory/actual

                         damages including lost wages, lost opportunity to earn wages, future lost

                         wages, and an equal amount of liquidated damages as provided under the

                         law and in 29 U.S.C. § 216(b);



                                                    6


                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 9



                b.      That Plaintiff recover prejudgment interest if the Court does not award

                        liquidated damages;

                c.      That Plaintiff recover for the mental anguish and distress caused by

                        Defendants’ retaliatory conduct;

                d.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                e.      That Plaintiff recover all interest allowed by law; and

                f.      Such other and further relief as the Court deems just and proper.

       COUNT III – VIOLATION OF THE FLORIDA WHISTLEBLOWER’S ACT

        Plaintiff reincorporates and re-alleges paragraphs 1 through 20 as though set forth fully

 herein and further alleges as follows:

        38.     Plaintiff had an exemplary employment history with Defendants.

        39.     Plaintiff “perform[ed] services for and under the control and direction of an

 employer for wages or other remuneration,” for Defendants, and so Plaintiff was an employee of

 Defendants at all times material, as the term “employee” is defined by Fla. Stat. §448.101(2).

        40.     Defendants were at all times material a “private individual, firm, partnership,

 institution, corporation, or association that employs ten or more persons,” and so Defendants

 were Plaintiff’s employer, as the term “employer is defined by Fla. Stat. §448.101(3).

        41.     Plaintiff complained to Defendants about his reasonable and good faith belief that

 they were violating his FLSA rights by failing to pay him all of the overtime wages that he

 earned.

        42.     The FLSA is a “law, rule, or regulation” as the term is defined by Fla. Stat.

 §448.101(4) (“includes any statute or ordinance or any rule or regulation adopted pursuant to any
                                                  7


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 8 of 9



 federal, state, or local statute or ordinance applicable to the employer and pertaining to the

 business.”)

         43.     Defendants also instructed Plaintiff that he would be required to complete one

 additional round trip delivery per day and that he would be required to haul more than 18 tons,

 during each trip.

         44.     Plaintiff also objected/complained to Defendants that he could not haul more

 than 18 tons in the truck, because the limit imposed by the Department of Transportation was 18

 tons for that truck.

         45.     Plaintiff also objected/complained to Defendants that performing more than 5

 trips in a day would require Plaintiff to drive in excess of the posted speed limit(s) along the

 route(s) he drove.

         46.     Chapter 316, Florida Statutes, is a “law, rule, or regulation” as the term is defined

 by Fla. Stat. §448.101(4) (“includes any statute or ordinance or any rule or regulation adopted

 pursuant to any federal, state, or local statute or ordinance applicable to the employer and

 pertaining to the business.”) that requires drivers to comply with the posted speed limit(s), to not

 overload their vehicles, and to drive in a safe manner.

         47.     Defendants disregarded the law and retaliated against Plaintiff shortly after they

 he objected/complained about (a) not receiving overtime for all of the overtime hours he worked,

 (b) being required to drive in excess of the posted speed limit(s), and (c) being required to haul in

 excess of what he could legally and safely haul.

         48.     By initiating adverse employment actions against Plaintiff as aforesaid, Defendants

 violated the Florida Whistleblower Act.



                                                    8


                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-24122-KMM Document 1 Entered on FLSD Docket 10/07/2019 Page 9 of 9



        49.     Plaintiff was damaged and suffered a loss of his benefits, seniority rights, wages,

 and other remuneration as a direct and proximate result of Defendants’ retaliatory conduct.

      WHEREFORE Plaintiff, Heriberto Puig Ortega, demands the entry of a judgment against

 Defendants, Trans Florida Development Corp., Aquilino Melo and Manuel Melo, jointly and

 severally, after trial by jury for compensatory damages including her lost benefits, lost seniority

 rights, lost wages past and future, lost benefits, and other remuneration (including paid time off),

 reinstatement to the same or equivalent position, attorneys’ fees pursuant to Fla. Stat. §448.103,

 costs, all interest allowed by law, and for such other and further relief as the Court deems just

 and proper.

                                  DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.



                Dated this 7th day of October 2019.

                                                         Respectfully Submitted,


                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq. (174742)
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Counsel for Plaintiff




                                                    9


                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
